EXHIBIT 10.54 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT Micron NTC CONFIDENTIAL JOINT DEVELOPMENT PROGRAM AGREEMENT This JOINT DEVELOPMENT PROGRAM AGREEMENT (this “Agreement”), is made and entered into as of this 21st day of April, 2008 (“Effective Date”), by and between Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]), a company incorporated under the laws of the Republic of China (“NTC”), and Micron Technology, Inc., a Delaware corporation (“Micron”).(NTC and Micron are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.Pursuant to the Joint Venture Documents (as defined hereinafter) and the transactions contemplated thereby, MNL, an Affiliate of Micron and NTC are forming the Joint Venture Company (as defined hereinafter) for the collaborative manufacture and sale of Stack DRAM Products exclusively to the Parties. B.NTC and Micron desire to engage in joint development of Stack DRAM Designs and Process Technology (each, as defined hereinafter) on process node of [***], or on such other design or process technology, the Parties may agree pursuant to this Agreement. The Parties desire to outline the procedures under which they will pool their respective resources as provided in this Agreement for the purpose of performing research and development work relating to Stack DRAM Designs and Process Technology that will be used by the Joint Venture Company, by NTC and by Micron, to manufacture Stack DRAM Products. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and agreements herein set forth, the Parties, intending to be legally bound, hereby agree as follows. ARTICLE 1 DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement, capitalized terms used in this Agreement shall have the respective meanings set forth below: “Affiliate” means, with respect to any specified Person, any other Person that directly or indirectly, including through one or more intermediaries, controls, or is controlled by, or is under common control with such specified Person; and the term “affiliated” has a meaning correlative to the foregoing. “Agreement” shall have the meaning set forth in the preamble to this Agreement. DLI-6195530v3 NTC Micron CONFIDENTIAL “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any Governmental Entity. “ATE” means automatic test equipment, such as that sold under the trademark ADVENTEST. “Burn-In” means [***]. “Burn-In Document” means a document that describes the specification of voltage and test pattern settings in the Burn-In test program.The Burn-In Document also describes the methodology of how the voltage and test pattern settings are optimized. “Business Day” means a day that is not a Saturday, Sunday or other day on which commercial banking institutions in either the Republic of China or the State of New Yorkare authorized or required by Applicable Law to be closed. “Change of Control” means, with respect to any first Person, the occurrence of any of the following events, whether through a single transaction or series of related transactions:(a) any consolidation or merger of such first Person with or into another Person in which the holders of such first Person’s outstanding voting equity immediately before such consolidation or merger do not, immediately after such consolidation or merger, own or control directly or indirectly equity representing a majority of the outstanding voting equity of the surviving Person; (b) the sale of all or substantially all of such first Person’s assets to another Person wherein the holders of such first Person’s outstanding voting equity immediately before such sale do not, immediately after sale, own or control directly or indirectly equity representing a majority of the outstanding voting equity of the purchaser; or (c) the sale of such first Person’s voting equity to any other Person(s) wherein the holders of such first Person’s outstanding voting equity immediately before such sale do not, immediately after such sale, own or control directly or indirectly equity representing a majority of the outstanding voting equity of such first Person. “Closing” means the remittance by NTC and MNL of the first capital contribution to the Joint Venture Company as set forth in Section 2.6 of the Master Agreement. “Commodity Stack DRAM Products” means Stack DRAM Products for system main memory for computing or Mobile Devices, in each case that are fully compliant with one or more Industry
